UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: December 21, 2007 CARPENTER TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5828 23-0458500 (State of or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. No.) P.O. Box 14662 Reading, Pennsylvania 19612-4662 (Address of principal executive offices) (Zip Code) (610) 208-2000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 21, 2007, Carpenter Technology Corporation (the “Company”) issued a press release announcing the sale of its ceramic operations to The Morgan Crucible Company plc.A copy of the press release is attached hereto as Exhibit99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Item No.
